      Case: 1:19-cv-07749 Document #: 10 Filed: 02/03/20 Page 1 of 2 PageID #:30




                                      UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RASUL MUHAMMAD, on behalf of himself and:
all others similarly situated,                                         :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      : No. 1:19-cv-07749
                                                                       : Judge Thomas M. Durkin
VOSGES IP, LLC                                                         : Magistrate Judge Jeffrey Cummings
                              Defendant.                               :
                                                                       :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


             UNOPPOSED MOTION TO CONTINUE INITIAL STATUS HEARING

        Plaintiff, Rasul Muhammad, by and through his counsel, Kramer Injury Law LLC, hereby

requests that the Court continue the initial status hearing and in support states:

        1.       Plaintiff filed the above-captioned action on November 23, 2019.

        2.       On January 7, 2020 Defendant was served with the Summons and Complaint, and

proof of service thereafter filed on January 20, 2020.

        3.       Defendant’s answer was due on January 28, 2020.

        4.       The Court set a status hearing for February 6, 2020; however, Defendant has not

yet appeared as of January 30, 2020.

        WHEREFORE, Plaintiff respectfully requests that the initial status hearing be continued

to March 6, 2020 to allow Defendant time to appear and respond to the complaint or in the

alternative allow for Plaintiff to move for Default Judgment.




                                                       1
     Case: 1:19-cv-07749 Document #: 10 Filed: 02/03/20 Page 2 of 2 PageID #:31




Dated:          February 3, 2020                      KRAMER INJURY LAW LLC

                                                      By: /s/ R. Joseph Kramer
                                                      R. Joseph Kramer, Esq.
                                                      Joe@rjklawyer.com
                                                      225 W. Washington Street, Suite 2200
                                                      Chicago, IL 60606
                                                      Tel: (312) 775-1012
                                                      Fax: (312) 626-2408
                                                      ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing was served
upon all counsel of record entitled to service via the Court’s CM/ECF Filing System on February

3, 2020.


                                              /s/ R. Joseph Kramer____________
                                              R. Joseph Kramer




                                                 2
